Citation Nr: 0915387	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gynecological 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to November 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana. The claims file was subsequently transferred to the 
RO in North Little Rock, Arkansas.
 

FINDINGS OF FACT

1.  At entrance to active duty service, the Veteran's pelvic 
evaluation was normal.

2.  Service treatment records show treatment for a 
gynecological disorder, with varying diagnoses including: 
pelvic inflammatory disease, chronic pelvic pain, 
endometriosis and adenomyosis. 

3.  A gynecological disorder continued to be shown after 
separation from service, and has been related to service.  


CONCLUSION OF LAW

A gynecological disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering the claim for service connection for a 
gynecological disorder, the Board begins by considering 
whether her disability existed prior to service.  In this 
regard, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  See 38 U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  Her February 1997 enlistment examination revealed 
a normal pelvic clinical evaluation. She denied having been 
treated for a female disorder or having had a change in her 
menstrual pattern in a Report of Medical History completed at 
that time.  Because the entrance examination did not show any 
pelvic disability, she is presumed to be gynecologically 
sound at time of entrance into active duty.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption. The Board 
acknowledges various in-service treatment records which 
indicate that prior to service, the Veteran had benign 
uterine polyps surgically removed. However, a November 2003 
letter, from her private treating gynecologist, explained 
that the treatment received prior to service addressed 
different symptoms than those she experienced after she 
joined the Armed Forces. As such, and giving her the benefit 
of the doubt, the Board will proceed under the premise that 
her gynecological disorder did not preexist service. 

The service treatment records reflect numerous gynecological 
treatment records and at least two operation reports 
associated with gynecological procedures performed under 
anesthesia. Throughout her service, the Veteran received 
varying diagnoses for her gynecological complaints. For 
example, an October 1999 treatment record indicated a 
diagnosis of "pelvic inflammatory disease vs. 
endometriosis." Another October 1999 treatment record 
indicated a diagnosis of "chronic pelvic pain." Following a 
November 1999 procedure, she was diagnosed with chronic 
pelvic pain, unresponsive to medical therapy for greater than 
six months.

Chronic pelvic pain was again diagnosed in November 2000. At 
that time, the treating physician additionally considered a 
possible diagnosis of adenomyosis. The same diagnosis was 
provided in a February 2001 treatment record. A June 2001 
treatment record indicated a diagnosis of "questionable 
chronic pelvic pain, adenomyosis vs. pelvic congestion." 
Similar diagnoses were provided in September 2001. 

Following a January 2002 procedure, she was diagnosed with 
"chronic pelvic pain and a benign laparoscopy that was not 
consistent with endometriosis or pelvic adhesive disease . . 
. the possibility of adenomyosis does exist; however, and is 
a likely source . . ." An April 2002 treatment record 
additionally diagnosed the Veteran with chronic pelvic pain, 
suspicious for adenomyosis. Similar findings were reported in 
May 2002. 

The Board acknowledges the numerous and consistent in-service 
treatment referable to a gynecological disorder. As the 
medical records reflect continuous medical treatment for a 
gynecological disorder, the Board finds that a chronic 
gynecological disorder was shown in service.  

Next, post-service evidence reflects essentially continuous 
complaints and treatment for a gynecological disorder and the 
claims file contains a November 2003 letter from her private 
treating gynecologist essentially confirming the Veteran's 
on-going gynecological treatment. Additionally, a VA 
examination in June 2003 diagnosed her with adenomyosis by 
history, menometrorrhagia, and generalized pelvic discomfort.  

A November 2003 private treatment record reported a diagnosis 
of pelvic pain and endometriosis. A May 2005 VA examiner 
opined that although a diagnosis of adenomyosis could not be 
made, her chronic pelvic pain was possibly due to microscopic 
endometriosis. Based on the foregoing, the post-service 
clinical records reveal a continuity of gynecological 
symptomatology. 

Finally, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  Specifically, the Veteran's private treating 
gynecologist, indicated in a November 2003 letter, that her 
gynecological disorder "began after she left this area and 
joined the Armed Forces."  As such, the medical evidence 
supports a nexus between active duty service and her claim.  

Given that the evaluation of the Veteran's pelvis was normal 
at the time of entrance into active duty, a chronic 
gynecological disorder was noted in service, gynecological 
treatment has been continuously documented following service, 
and a medical nexus between the Veteran's current complaints 
and active duty has been provided, the Board finds 
entitlement to service connection for a gynecological 
disorder is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a gynecological disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


